Citation Nr: 1428506	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether there is new and material evidence sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1963 and from November 1990 to August 1991, with service in Southwest Asia from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran's November 2011 claim was for entitlement to service connection for PTSD.  A claimant is not competent to diagnose a particular psychiatric disability, such as PTSD, but he is competent to describe his mental symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim for service connection for PTSD should be construed more broadly as a claim for service connection for any mental disability.  Further, the Veteran had previously filed several claims for depression, a cognitive disorder and PTSD, which were denied in final decisions of the RO and the Board.  

Accordingly, the issue has been rephrased accordingly as whether there is new and material evidence sufficient to reopen a claim for entitlement to an acquired psychiatric disorder, to include PTSD.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A transcript is included in the claims file.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A final January 2000 rating decision denied service connection for PTSD finding that there was no diagnosis of PTSD during active military service or anytime thereafter.

2.  A final September 2000 Board decision denied service connection for a depressive disorder finding that there was no link between the current diagnosis of depression and the Veteran's active duty service.

3.  A final February 2002 Board decision denied service connection for a cognitive disorder finding that there was no link between the current diagnosis of a cognitive disorder and the Veteran's active duty service or any service-connected disability.

4.  The evidence associated with the claims file subsequent to the January 2000 rating decision, and the September 2000 and February 2002 Board decisions relates to an unestablished fact necessary to establish the claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

5.  The Veteran does not have an acquired psychiatric disorder, to include PTSD that began in service or can be linked to any established in-service injury, disease, or event.





CONCLUSIONS OF LAW

1.  The January 2000 rating decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103 (2013).

2.  The September 2000 Board decision, which denied the claim of entitlement to service connection for depressive disorder, became final on the date that it was mailed to the Veteran.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2013).

3.  The February 2002 Board decision, which denied the claim of entitlement to service connection for a cognitive disorder, became final on the date that it was mailed to the Veteran.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2013).
  
4.  New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim for entitlement to service connection for PTSD in January 2011.  In the November 2011 rating decision that is the subject of the instant appeal, the RO found that new and material evidence had been received and it reopened the claim before denying on the merits.  

Notwithstanding the fact that the RO granted reopening of the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 130 (Fed. Cir. 1996).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the previous final denials included service treatment records, post-service VA treatment records, statements and testimony of the Veteran, and VA examinations.  The evidence showed that the Veteran had diagnoses of depressive disorder and cognitive disorder.  The evidence showed that the Veteran did not have a diagnosis of PTSD.  He had asserted that his depression began soon after returning from the Persian Gulf; however, there was no objective medical evidence of a diagnosis of or complaints of a psychiatric disorder until an October 1993 VA treatment record.  While there was evidence of a current diagnosis of depression, there was no evidence showing treatment for a psychiatric disorder in service or a link between the current psychiatric disorder and the Veteran's active duty service.

Evidence added to the record since the time of the last final denial includes additional post-service treatment records, a statement from the Veteran's sister, a November 2011 VA examination and an October 2012 Board hearing.  These records show indications of PTSD and a continued diagnosis of depressive disorder.  

Accordingly, the evidence constitutes new and material evidence.  It was not associated with the claims file prior to the last final denial in February 2002, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of establishing the claim.  For these reasons, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for an acquired psychiatric disorder is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
In his January 2011 claim and subsequent statements, the Veteran has asserted that he has a diagnosis of PTSD that is a result of his active duty service.

While acknowledging the Veteran's statements that he has a diagnosis of PTSD that is related to service, the Board finds that the Veteran is not competent to testify with regard to the nature and etiology of any acquired psychiatric disorder.  The diagnosis of an acquired psychiatric disorder is a complex medical question and, as noted above, the Veteran is not competent to provide medical evidence as to such a question and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462; Routen, 10 Vet. App. at 183.  

In November 2011 the Veteran was afforded a VA PTSD examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported living with his wife of over 30 years and driving trucks off and on.  He reported that his wife was recently diagnosed with Alzheimer's disease and has been declining rapidly.  He stated that he has had a good relationship with his wife, his children and his grandchildren.  He reported that he spends his typical day "in bed because I don't feel well."  He also reported helping out around the house and enjoying mechanical work and truck driving.  He reported being able to independently manage his own dressing, bathing and grooming.  He reported ongoing nightmares, rare intrusive thoughts, some hypervigilance and no flashbacks.  He reported no history of homicidal or suicidal ideation, plan or intent.  He indicated that his current mood was "down in the dumps" and that he had been feeling depressed "for at least the past 10 years."  He reported sleeping 3 to 4 hours at night and napping during the day.  He reported that his energy level is lower than he would like and he "feels exhausted all the time."  When asked what gets him down he responded "I don't know."  He reported serving in Desert Storm but he did not know the dates or locations.  

When asked about a particularly traumatic or upsetting event he stated that he "was in Death Valley" and when asked about the event he responded "I don't know."  

He also reported that he was "in an area where a colonel turned over a vehicle and was killed."  

The examiner noted that the Veteran's reports of stressors were "rather vague, however, they do appear to be consistent across providers and it appears reasonable to assume that the Veteran reported stressors that were related to fear of hostile military activity."  The examiner noted that the Veteran did not report any symptoms of "avoidance and numbing or increased arousal" and that his report of nightmares "is not sufficient for a diagnosis of PTSD."  The examiner specifically noted that the Veteran "did not report any other symptoms of PTSD."

This finding would provide highly probative evidence against this claim.   

The examiner diagnosed depressive disorder, NOS, to include symptoms such as depressed mood, decreased interest in activities, decreased energy and irritability, and noted that his "depressive symptoms have not been specifically attributed to his reported military stressors."

The post-service treatment records continue to show treatment for an acquired psychiatric disorder.  These records, however, provide no link between the current diagnosed acquired psychiatric disorder and the Veteran's active duty service.  

The Board acknowledges that there were symptoms of PTSD indicated in the record.  However, it is important for the Veteran to understand that the medical records never indicate a diagnosis of PTSD, which is required for VA compensation purposes.  

While there is a diagnosis of depressive disorder, the evidence of record does not provide a link between the Veteran's diagnosis and his active duty service.  The Board understands the Veteran's concerns and notes that while there are indications of an acquired psychiatric disorder, the best medical evidence indicates at this time that the Veteran does not have a diagnosis of PTSD and his diagnosis of another acquired psychiatric disorder is not related to his active duty service.  Simply stated, the best evidence indicates that it is less likely (a less than 50% chance) that the Veteran's acquired psychiatric disorder is related to his active duty service.

Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Kent v. Nicholson, 20 Vet. App. 1 (2006), held that in a claim to reopen a previously finally denied claim, VA must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  In a February 2011 letter, the VA RO included appropriate Kent notice.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's post-service VA records, the Veteran's statements, and buddy statements.

Also, the Veteran was provided a VA examination in November 2011.  The Board finds that the examination report was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  Further, the examination report was based on a thorough review of the claims file by a physician with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the October 2012 Board hearing, the VLJs complied with these requirements.  The Board notes that the Veteran's representative was not present at the hearing.  As discussed in the transcript, the VLJ considered postponing the hearing.  Approximately one week before the hearing the Veteran's representative had submitted a statement on behalf of the Veteran waiving the Veteran's right to testify at the upcoming Board hearing.  The VLJ continued with the hearing and asked questions of the Veteran to assist with his testimony.  Importantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


